DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 22 are presented for examination. Claims 11, 12, 21, and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an objective module…configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11, 12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to zero the value of the residual data needs to be in ordered to be considered “substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how far from zero the value of the residual data needs to be in ordered to be considered “not substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero, and outside of that value is considered to be not substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to zero the value of the residual data needs to be in ordered to be considered “substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

The term "substantially" in claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to zero the value of the residual data needs to be in ordered to be considered “substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

The term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how far from zero the value of the residual data needs to be in ordered to be considered “not substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero, and outside of that value is considered to be not substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

The term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to zero the value of the residual data needs to be in ordered to be considered “substantially zero”. There is not standard or threshold that provides an indication that a value within a certain amount is considered substantially zero. The phrase is unclear, and renders the claim vague and indefinite.

Suggested language: Amend the term “substantially” out of the claim.

Examiner’s Note on 101
	Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.



Step 2A (prong 2): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites “an optimizer circuit configured to receive initial aircraft (IA) data and initial mission (IM) data relating to an initial aircraft design for an aircraft” and “wherein the vehicle sizing circuit is configured to provide mission history (MH) data to the optimizer circuit and the secondary model circuit is configured to provide model output (MO) data to the optimizer circuit based at least in part on the initial aircraft (IA) and initial mission (IM) data”, and “wherein the optimizer circuit configured to output the aircraft (A) data, the mission (M) data, and the mission history (MH) data to a post-processing circuit based at least in part on the objective data (OD)” This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
This additional limitation is insignificant extra-solution activity because it is an insignificant application. See MPEP 2106.04(d) referencing MPEP 2106.05(g). Receiving initial aircraft (IA) and initial mission (IM) data, along with sending data from one circuit to another circuit and providing an output of data does not meaningfully limit the claim. Under a broadest reasonable interpretation, after receiving the initial data and transferring the 
The claim, as a whole, is linked to aircraft design, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into a physical process of actually designing the aircraft. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).

Step 2B: To determine if each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea: Paragraphs [0003] - [0004] of the specification discloses traditional methods of the performance tools that prohibit adaptation of the system to other problems and the difficulty of employing one-size-fits-all approach to aircraft development, and the need for a modular aircraft design optimization and performance tool and framework. Paragraph [0057] also recites existing system architecture methods which led to errors due to time consuming change assumptions of missions or details of the mission profiles. This provides the previous methods and their deficiencies. Paragraph [0005] of the specification recites the intentions of the invention, and paragraphs [0058] recites the invention which provides changes of portions of code which will not affect functionality to other parts of the system or require addition modifications to be performed. In other words, the aircraft design optimization system provides flexible vehicle configuration, mission redefinition and easily interchangeable modules to provide robust mission simulation and vehicle sizing convergence loops, which underlie most vehicle design problems. This provides the improvement in the technical field for the invention. The data which can be redefined in the aircraft optimization system is defined in paragraph [0066], which includes engine, aerodynamic profiles, instantaneous fuel burn, altitude, airspeed and range profiles in mission history (MH) and aircraft data, which includes the vehicle geometry and aerodynamic performance. This provides the definition for the data recited in the claims for the initial aircraft design and the modified aircraft design used the convergence loop in the claim, and reflects the improvement of providing the flexible vehicle configuration and mission redefinition of the data related to the initial aircraft design, and in turn provides 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: The prior art of Takami et al. (U.S. PG Pub 2014/0372093 A1) discloses an aircraft design that calculates aircraft specifications, based on design parameters, which are repeatedly changed for the specification to meet constraints and optimizing conditions, along with solving non-linear functions defining relationships among specifications, Falangas (U.S. PG Pub 2015/0203215 A1) discloses flight vehicle design with input data includes trajectory data that defines a mission and parameters including angle of attach, angle of sideslip, velocity, acceleration, Mach number and dynamic pressure values, as well as a preliminary phase of vehicular design, as well as modifying input parameters to reevaluate flight vehicle performance with modified trajectory, Arslan et al. (U.S. PG Pub 2006/0058985 A1) discloses initial design variables for an aircraft and changing variables to for different configurations in design, Prakasha et al. (“Assessment of Airframe-Subsystems Synergy on Overall Aircraft Performance in a Collaborative Design Environment”) discloses a convergence loop for aircraft design using mission parameters,, structural weights, geometry and performance parameters and objective function, and Gur et al. (“Design Optimization of a Truss-Braced-Wing Transonic Transport Vehicle”) discloses objective function, convergence loop for minimum takeoff gross weight regarding an aircraft.
However, none of the references taken either alone or in combination with the prior art of record discloses an aircraft design optimization system, comprising:
“an objective module operatively coupled with the optimizer circuit and configured to generate objective data (OD) reflecting an objective function based at least in part on the aircraft (A) data, the mission (M) data, the mission history (MH) data, and the model output (MO) data received from the optimizer circuit”.

Dependent claims 2 - 13 are allowable under 35 U.S.C. 103 for depending from claim 1, an allowable base claim under 35 U.S.C. 103.

Claim 14: The prior art of Takami et al. (U.S. PG Pub 2014/0372093 A1) discloses an aircraft design that calculates aircraft specifications, based on design parameters, which are repeatedly changed for the specification to meet constraints and optimizing conditions, along with solving non-linear functions defining relationships among specifications, Falangas (U.S. PG Pub 2015/0203215 A1) discloses flight vehicle design with input data includes trajectory data that defines a mission and parameters including angle of attach, angle of sideslip, velocity, acceleration, Mach number and dynamic pressure values, as well as a preliminary phase of vehicular design, as well as modifying input parameters to reevaluate flight vehicle performance with modified trajectory, Arslan et al. (U.S. PG Pub 2006/0058985 A1) discloses initial design variables for an aircraft and changing variables to for different configurations in design, Prakasha et al. (“Assessment of Airframe-Subsystems Synergy on Overall Aircraft Performance in a Collaborative Design Environment”) discloses a convergence loop for aircraft design using mission parameters,, structural weights, geometry and performance parameters and objective function, and Gur et al. (“Design Optimization of a Truss-Braced-Wing Transonic Transport Vehicle”) discloses objective function, convergence loop for minimum takeoff gross weight regarding an aircraft.
However, none of the references taken either alone or in combination with the prior art of record discloses a method for optimizing an aircraft design, comprising:
“generating objective data (OD), via an objective module, reflecting an objective function based at least in part on the aircraft (A) data, the mission (M) data, the mission history (MH) data, and the model output (MO) data received from the optimizer circuit”.

Dependent claims 15 - 22 are allowable under 35 U.S.C. 103 for depending from claim 14, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
May 22, 2021